Motion for reargument granted, the decision of this court filed herein on January 28, 1960 is recalled and the order entered thereon on January 28, 1960 is vacated and, upon reargument the motion to have the appeal heard upon the original record and upon typewritten or mimeographed appellants’ points is granted to the extent of permitting the appeal to be heard on the original record and upon typewritten or mimeographed appellants’ points on condition that the appellants serve one copy of the typewritten or mimeographed appellants’ points on the Corporation Counsel, and file 6 typewritten or 19 mimeographed copies thereof, together with the original record, with this court on or before April 26, 1960, with notice of argument for the June 1960 Term of this court, said appeal to be argued or submitted when reached. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.